Citation Nr: 0415804	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for subtotal gastrectomy, claimed as a stomach 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to August 
1944, and from February 1951 to February 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal has been perfected with 
respect to this issue.  

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

In the decision below, the Board finds that new and material 
evidence has been submitted and that the claim is reopened.  
The reopened claim has merit, and Board grants service 
connection on a secondary basis, as discussed below.     


FINDINGS OF FACT

1.  In May 1959, the Boston, Massachusetts, Regional Office 
issued a rating decision confirming a prior denial of service 
connection for a stomach condition.  The veteran was notified 
of this decision and of appellate rights and procedures, but 
took no further action on the claim until March 1998, when he 
petitioned the RO to reopen the same claim. 

2.  Evidence submitted since May 1959, with regard to the 
issue of service connection for subtotal gastrectomy, bears 
directly and substantially upon the issue of service 
connection therefor as it is neither cumulative nor redundant 
of evidence previously submitted; and, by itself or in 
connection with evidence previously assembled, is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim. 
3.  Evidence shows that subtotal gastrectomy was necessitated 
by hemorrhagic gastritis resulting from medication taken to 
relieve pain from a service-connected right elbow and right 
shoulder disability.  


CONCLUSIONS OF LAW

1.  The May 1959 rating decision, which concluded that then-
current evidence of record did not support a finding of 
service connection for a stomach condition, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2003).

2.  New and material evidence has been received since May 
1959 to reopen the claim of entitlement to service connection 
for subtotal gastrectomy.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

3.  Subtotal gastrectomy was proximately due to, and was the 
result of, medication taken for service-connected right 
shoulder and elbow disabilities.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  Under VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist a 
claimant in substantiating the claim.  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the VA Secretary to 
decide a claim before the end of the one-year period provided 
a claimant to respond to VA's request for evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing the VCAA, that 
required a response to VCAA before the one-year period.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

Specifically with respect to claims to reopen based on 
alleged new and material evidence, VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant.  See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  The VCAA explicitly states that, regardless of any 
assistance provided to the claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).   

The Board has resolved this claim in the veteran's favor.  It 
is evident that there was adequate evidentiary development to 
permit such a resolution.  Thus, no further discussion as to 
compliance with VCAA is warranted here.

II.  New and Material Evidence

In March 1998, the veteran petitioned the RO to reopen a 
previously denied claim of entitlement to service connection 
for a stomach condition.  A July 1998 rating decision denied 
the petition on the grounds that no new and material evidence 
had been submitted to reopen the claim.  The veteran 
perfected an appeal to the Board.  

To open a previously denied claim, evidence submitted since 
the most recent final denial of the claim on any basis is the 
focus of review.  Evans v. Brown, 9 Vet. App. 273 (1996).  A 
claim of entitlement to service connection for a stomach 
condition was before the Boston Regional Office in May 1959.  
It was determined then that the evidence did not support a 
finding of service connection.  The veteran was notified of 
this decision and of appellate rights and procedures, by a 
letter dated on June 3, 1959.  There is no evidence to 
indicate that the veteran did not receive this notification, 
or that this letter was returned via the U.S. Postal Service.  
The record indicates that the veteran took no further action 
on this claim until March 1998, when he filed a petition with 
the RO to reopen the same claim.  Thus, the May 1959 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 2002).  
Accordingly, evidence submitted since May 1959 is of concern 
for the Board.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The Board notes that, while there has been a recent 
amendment to 38 C.F.R. § 3.156(a) during the appeal period, 
the amended version applies only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was filed in 
March 1998, the pre-amended version applies.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The Board has reviewed all of the evidence and information of 
record after May 1959.  The evidence concerning the veteran's 
claimed stomach condition associated with the claims folder 
subsequent to that date consists of the following:




(1)  Statement of J. Q., the Acting Commandant of the 
Soldier's Home in Massachusetts beginning in December 1948, 
who recalled that the veteran was  admitted with gastric 
bleeding some 6-7 years later and underwent a subtotal 
gastrectomy.   

(2)  Records of Dr. F. S., which indicates that the veteran 
underwent an esophagogastroduodenoscopy with biopsy in 1994.  
The doctor noted then an impression of status post subtotal 
gastrectomy and Billroth II anastomosis and diffuse 
gastritis.

(3)  Report of Dr. R. S., dated in April 1998, which notes a 
reported history of use of medication, including high-dose 
aspirin and cortisone injections, for shoulder and elbow 
pain, which reportedly caused hemorrhagic gastritis 
necessitating subtotal gastrectomy.  The doctor stated that 
given this history, he does not recommend treatment for the 
shoulder and elbow disability using injections and anti-
inflammatory agents, but rather would recommend possible 
surgery.     

(4)  VA medical center treatment records from 1998 showing 
that the veteran was positive for H. pylori infection, never 
treated.  

(5)  Photocopies of three bottles, with labels attached, that 
reportedly contained prescription medication given decades 
ago for the right shoulder and elbow disability.  

(6)  Recent VA medical center treatment records indicating a 
history of peptic ulcer disease and gastrectomy.  

(7)  A VA medical opinion from Dr. M. F., M. D., dated in 
April 2004, which provides that, in the doctor's opinion, 
after having reviewed the claims folder, the veteran was 
treated with non-steroidal anti-inflammatory drugs, which are 
associated with side effects suffered by the veteran (such as 
stomach bleeding).  The doctor concluded that it is "very 
likely that administration of salicylates is the cause of 
[the veteran's] stomach problems requiring an operation."
 
All of the above evidence is new in the sense that the 
documentation had not previously been associated with the 
claims folder, although the fact that the veteran had had 
subtotal gastrectomy already was known before the March 1998 
claim to reopen.  38 C.F.R. § 3.156(a).  However, the 
evidence, in particular the VA medical opinion, is material, 
as it provides a basis for secondary service connection.  See 
38 C.F.R. § 3.310(a) (service connection is granted for 
disability proximately due to, or the result of, a service-
connected disability); see also Allen v. Brown, 7 Vet.App. 
439 (1995).  The VA medical opinion provides that it is 
"very likely" that the veteran's subtotal gastrectomy was 
necessitated by gastric bleeding caused by the medications 
taken as a result of service-connected right elbow and 
shoulder disabilities.  (Service connection for bursitis of 
the right shoulder has been in effect since 1953, and for 
degenerative changes in the right elbow, since 1998.)   
  
In light of the above, the Board finds that the new evidence 
bears directly and substantially upon the specific matter 
under consideration; is not cumulative or redundant; and, by 
itself or in connection with evidence already in the file, is 
dispositive on the issue on appeal.  Accordingly, the 
evidence is new and material, and the claim is reopened.  
Further, the reopened claim can now be granted, as the 
requirements for secondary service connection have been met.  


ORDER

Service connection is granted for subtotal gastrectomy, 
secondary to service connected right elbow and right shoulder 
disability.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



